Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 4-7, 11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaino (2021/0027486).

     With respect to claim 1, Kaino teaches location estimation apparatus (via self localization unit 132)  comprising:  a controller 251  as a reliability calculation circuit configured to calculate with respect to the location estimation (the combination of  speed and direction of the vehicle housing the location estimation apparatus)  for a plurality of camera devices 253. The  reliability calculation circuit calculates a reliability  based upon the combination of the control information from controller 251 and weighted information from holder 209.  

     Kaino teaches a camera selection circuit 201, see para. 87,  which uses control information  and weighed information to select which of the cameras is turned on  while the other cameras remain off (see last lines of para. 87). Kaino teaches a self location estimation unit 205 (see para. 89), which performs self localization of at least one device based on the feature points extracted form the camera 253 (top of para. 89).

     With respect to  claims 4 and 14, Kaino teaches  a reliability unit 173 that calculates a reliability based on a detection of the  object/vehicle (speed, direction, acceleration and other abnormalities) as the cameras (253) are imaging, see paragraphs 51 and 56. Or in the alternative, the acceleration or speed of feature points of objects  are determined by the reliability unit 173.

     With respect to claims 5 and 15, Kaino teaches cameras 253-1 thru 253-8 which are described, in paragraphs 78 and 79. A downward facing camera 253b (1-8) as described at paragraphs 80-82.  The cameras 253, while facing downward, capture images of the ground or any area in the direction of the downward angled camera as claimed. 

     With respect to claims 6 and 16, based on the cameras 253b (1-8),  the location information is obtained and captured by at least one of the downward cameras, see para. 87.

      With respect to claims 7 and 17, Kaino teaches the estimation or calculation on a variation of  feature points from: 1)  points extracted from  three –dimensional space, see para 94, lines 1-5; 2)  a facing direction of the device (paragraph 86, line 7, para. 79 and para. 87); 3) location information as determined by camera selection determination unit 201 which chooses the camera based on direction, acceleration, speed and the like, see paragraphs 87-89.

     With respect to claim 11, Kaino teaches a method of estimating a location of a vehicle (10) to which a plurality of cameras (16 cameras  via device 253, see paragraphs 78-83), consisting of 8 horizontal cameras and 8 downward viewing cameras). The method being implemented by computer configurations as set forth in paragraphs 187-195.
     Kaino teaches a controller 251  as a reliability calculation circuit configured to calculate with respect to the location estimation (the combination of  speed and direction of the vehicle housing the location estimation apparatus)  for a plurality of camera devices 253. The  reliability calculation circuit calculates a reliability  based upon the combination of the control information from controller 251 and weighted information from holder 209.  Therefore, of the multitude of cameras arranged in a horizontal direction and downward direction, set forth in paragraphs 80 and 81,  the two weighted information and control information are used to select/estimate  the camera which has the highest probability of maximizing the view of any object. 

.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaino in view of  MPEP 2144.03 Taking Official Notice.

    Kaino teaches a reliability circuit 173  but does not indicate that it is based on feature points of the image.  On the other hand, Kaino teaches a feature matching unit 204 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to  combine the circuits 173 with feature matching unit 204, so that both units combined together determine the reliability of a camera unit for selection based on feature points extracted from the image taken by the camera. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kaino in view of MPEP 2144.03 Taking Official Notice in view of Uchiyama (20190220685).
    Kaino  teaches all of the limitations upon which  the claims depend except for the use of  a convolution neural network to estimate the 3D space. Kaino teaches points are extracted from  three –dimensional space, see para 94, lines 1-5.

     Uchiyama teaches the use of neural networks for estimating the feature points of an image, see paragraphs 59,  74 and 110.

     Since Kaino in view of Uchiyama are directed to image processing, the purpose of estimating features  of an image, would have been recognized by Kaino as set forth  by Uchiyama. 

    It would have been obvious to modify the combination of the  reliability circuit 173 and the feature matching unit 204 such that  a neural network is added thereto for measuring objects by estimation of feature points in order to select a camera most reliable for  rendering an image while cameras on a vehicle are in operation. 

                                                    Allowed Claims
The following is a statement of reasons for the indication of allowable subject matter:   In claim 8, the claimed combination of “… combining the self-locations estimated by the self-location estimation circuit based on the calculated reliabilities,” is not taught by the prior art.
     Claims 9 and 10 depend from claim 8.





                                                 Examiner’s  Remarks
     The applicant argues that Kaino does not teach  the reliability calculation for a plurality of cameras which input images.  The examiner respectfully disagrees.   The written specification at page 3 teaches that a reliability calculation circuit is connected to each of  the plurality of cameras. In the second full paragraph of page 4 of the written specification,  a camera is selected based on the reliability calculation circuit.  At page 8, first paragraph, a determination is made as to whether an object occupies 2/3 of  the screen which is indicative of which camera is closest to the object.

     Kaino teaches  control information, which determines the traveling direction and speed of the vehicle. A weighted area information, which defines which of the cameras will be   used/selected. Both the weighted information and the control information are sent to  a selection determination unit 201. Therefore, of the multitude of cameras arranged in a horizontal direction and downward direction, set forth in paragraphs 80 and 81,  the two weighted information and control information are used to select/estimate  the camera which has the highest probability of maximizing the view of any object. 
    At paragraphs 88-90 and 118, Kaino teaches obtaining both feature points and feature areas.  And based on the feature points or feature areas of frames , objects can be identified. 

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664